Title: From Alexander Hamilton to John Davidson, 9 January 1792
From: Hamilton, Alexander
To: Davidson, John



Treasury DepartmentJanuary 9th 1792
Sir

I have recieved your letter of the 27th ultimo inclosing four paid draughts of the Treasurer No 1662 1663, 1664 and 1665, amounting together one thousand eight hundred Dollars. These draughts being directed to Tench Francis Cashier of the Bank of North America, they been taken up by you in an informal way, which being a deviation from the rules of the Treasury must be avoided in future.
My Circular letter of the 2d. instant authorizes you to change the compensation agreeable to the Collection Law in your quarterly account.
I am Sir  Your Obedt Servant

A Hamilton
John Davidson EsqrCollector Annapolis.

